[Cite as Scolaro v. Ohio Univ., 2015-Ohio-4899.]




                              IN THE COURT OF CLAIMS OF OHIO



HANNAH SCOLARO

         Plaintiff

         v.

OHIO UNIVERSITY

         Defendant

Case No. 2015-00304-AD

Clerk Mark H. Reed

MEMORANDUM DECISION

         {¶1} On April 6, 2015, Hannah Scolaro (hereinafter “plaintiff”) filed a complaint in
this Court against Ohio University (hereinafter “OU”) alleging that as a result of OU’s
negligence in clearing university sidewalks of snow and ice, she fell and broke two of
her teeth. Plaintiff is a student at Ohio University. On February 21, 2015 she and a
friend were walking to a dining hall on campus when she slipped and fell on an ice
covered area. In her fall, plaintiff’s face struck the ground breaking parts of her two front
teeth.
         {¶2} In order to repair her teeth, plaintiff required two root canals and two crowns
which necessitated multiple trips to the dentist. Plaintiff’s dental bills for this repair were
$2,845.00, none of which appears to be covered by insurance.
         {¶3} In an Investigation Report filed June 29, 2015, OU did not dispute plaintiff’s
version of the facts nor the amount of damage. The University does however dispute
liability. Relying on the case of Brinkman v. Ross (1993), 68 Ohio St 3d 82, 84, the
University points out that Ohio law regards the natural accumulation of snow and ice as
an open and obvious hazard. Plaintiff, OU argues, should have been aware of this
hazard and done what was necessary to protect herself.
         {¶4} While Ross remains the law in Ohio, there is an exception. Ross is limited
in cases where a municipality or local government has enacted a safety statute
Case No. 2015-00304-AD                       -2-               MEMORANDUM DECISION


requiring snow and ice removal.         Athens, where OU is located, is one of these
municipalities.
        {¶5} Section 9.12.19 of the Athens City Ordinance states as follows:
        {¶6} “The owner, occupant, or person having the care of any building or lot of
land
        {¶7} bordering on any street with graded or paved sidewalk, within the first four
hours
        {¶8} after daylight, following or during a fall of snow, shall cause the snow to be
        {¶9} removed from such walk; and this provision shall include snow or ice falling
from
        {¶10} any building.”
        {¶11} “Failing to clear the sidewalks is a criminal offense. According to the city
code, if
        {¶12} not cleared, the responsible party faces a minor misdemeanor and a fine
up to
        {¶13} $100 per day.”
        {¶14} A plain reading of the facts of this case leads the Court to find that OU did
not comply with Athens City Ordinance. However, does mere failure to comply with the
Ordinance on the part of OU give rise to liability?
        {¶15} Under Ohio law, a party’s action may be found to be negligent per se when
all of the following are present:
               a.     The defendant failed to comply with a statute
               b.     The statute provides for a criminal penalty
               c.     The act caused the kind of harm the statute was designed to
                      prevent
               d.     The plaintiff is part of the class that the statute is designed to
                      protect
        {¶16} Reviewing the facts of this case in light of a claim of negligence per se, the
Case No. 2015-00304-AD                        -3-            MEMORANDUM DECISION

Court finds as follows: The pleadings submitted by the parties requires the Court to
draw the conclusion that OU is either unaware or for other reasons, chooses not to
comply with        snow and ice removal requirements as set forth in the Athens City
Ordinance.         As noted above, the failure to comply with ordinance is a minor
misdemeanor punishable by fine, thus there is a criminal penalty present. Finally, it is
patently clear that the ordinance was passed to protect pedestrians like the plaintiff from
the kind of harm she received when she slipped and fell on the ice.
       {¶17} Finding therefore that OU was negligent per se in failing to remove the
snow and ice which caused Plaintiff’s fall and subsequent injury and damages, the
Court finds in this case for the Plaintiff.




                           IN THE COURT OF CLAIMS OF OHIO



HANNAH SCOLARO

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant


Case No. 2015-00304-AD

Clerk Mark H. Reed
Case No. 2015-00304-AD                       -4-               MEMORANDUM DECISION


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $2,870.00, which includes the filing fee. Court costs are
assessed against defendant.


                                           _____________________________________
                                           MARK H. REED
                                           Clerk

Entry cc:
Hannah Scolaro                                 Linda Lonsinger, Esq.
4754 W. Bath Road                              Associate General Counsel
Akron, Ohio 44333                              Ohio University
                                               160 W. Union Street, Office Center 150
                                               1 Ohio University
                                               Athens, Ohio 45701-2979

Filed 8/11/15
Sent to S.C. Reporter 11/24/15